IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 CHERIFA BELABBAS,                            )
                                              )
        Plaintiff,                            )
                                              )        Case No. 1:16-cv-07379-JPM
 v.                                           )
                                              )
 INOVA SOFTWARE INC., FRITZ                   )
 EISENHART, in his individual and             )
 professional capacities, and GILLES          )
 TOULEMONDE, in his individual and            )
 professional capacities,                     )
                                              )
        Defendants.                           )


                         ORDER RESETTING STATUS CONFERENCE



       Before the Court is Defendants’ Consent Letter Motion for Extension of Time, filed on

February 10, 2020. (ECF No. 243.) The Court held a telephonic hearing on the Motion on

February 14, 2020. (ECF No. 246.) At the Conference, the Court set a follow-up conference

that Plaintiff Ms. Belabbas was required to telephonically attend on March 6, 2020 at 8:45 a.m.

CST / 9:45 a.m. EST.


       Due to the Court’s schedule, the Court will CONTINUE the telephonic hearing to

Friday, March 30, 2020 at 2:00 p.m. CST / 3:00 p.m. EST. Ms. Belabbas is still required to

attend telephonically.


       SO ORDERED, this 3rd day of March, 2020.

                                                    /s/ Jon P. McCalla
                                                   JON P. McCALLA
                                                   UNITED STATES DISTRICT JUDGE
